Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 11/18/21 and the interview held 02/11/22, Claims 21-33 & 35-36 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Woo (Corey) Shin on 02/11/22.
Based on the most recent set of claims filed 11/18/21, the application has been amended as follows: 
Claim 21 has been amended as follows:
21. (Currently Amended)	An expandable lumbar cage, comprising:
an upper member;
a lower member spaced apart below the upper member;
a sagittal adjustment unit disposed between the upper member and the lower member and coupled to a first portion of each of the upper member and the lower member and configured to adjust a distance between the upper member and the lower member, thereby adjusting sagittal balance of a spine, wherein the sagittal adjustment unit comprises a height adjustment screw positioned along a lengthwise direction [[of]] with respect to the upper member and the lower member and having a screw thread on an outer peripheral surface thereof, wherein the height adjustment screw is configured to receive an adjustment instrument and rotate with rotation of the adjustment instrument; 
a coronal adjustment unit disposed between the upper member and the lower member and coupled to [[one side]] a second portion of each of the upper member and the lower member, and configured to raise and lower [[one side]] the second portion of [[the]] each of the upper member and the lower member to adjust inclination of the upper member and the lower member, thereby adjusting coronal balance of the spine, wherein the coronal adjustment unit comprises a slope adjustment screw positioned along the lengthwise direction [[of]] with respect to the upper member and the lower member[[,]] and coaxial with the height adjustment screw and having a screw thread on an outer peripheral surface thereof, wherein the adjustment instrument is configured to be inserted into the slope adjustment screw, and the slope adjustment screw rotates with [[the]] rotation of the adjustment instrument; and
a guide unit disposed between the upper member and the lower member, and including a seating unit in which an end of the height adjustment screw and an end of the slope adjustment screw disposed opposite the end of the height adjustment screw are seated, to guide the height adjustment screw and the slope adjustment screw.

Claim 22 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 21, wherein the sagittal adjustment unit further comprises:
a height adjustment member screw-coupled to the height adjustment screw to move with the rotation of the height adjustment screw, wherein a top [[thereof]] of the height adjustment member is in contact with a lower surface of the upper member and a bottom [[thereof]] of the height adjustment member is in contact with an upper surface of the lower member, and wherein the height adjustment member is moved to adjust
a support connection unit with [[one]] a first side thereof connected to the height adjustment member and [[an other]] a second side thereof connected to each of the upper member and the lower member to support the height adjustment member.

Claim 23 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 22, wherein the 
an adjustment unit configured to move by the rotation of the height adjustment screw screw-coupled to the adjustment unit through a screw coupling hole, wherein a top [[thereof]] of the adjustment unit is in contact with the lower surface of the upper member and a bottom [[thereof]] of the adjustment unit is in contact with the upper surface of the lower member, and wherein the adjustment unit raises and lowers the upper member and the lower member with the movement of the adjustment unit;
a support unit 
a connection unit connecting the adjustment unit to the support unit.

Claim 24 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 23, wherein the adjustment unit comprises:
a first sliding surface having an inclined slope, wherein the first sliding surface comes into contact with an upper slope surface disposed on the lower surface of the upper member, and 
a second sliding surface having an inclined slope, wherein the second sliding surface comes into contact with a lower slope surface disposed on the upper surface of the lower member, and 
wherein the adjustment unit  raises and lowers the upper member and the lower member along the first sliding surface and the second sliding surface with the movement of the adjustment unit, to reduce or expand the distance between the upper member and the lower member.
Claim 26 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 25, wherein 
the first sliding surface and the second sliding surface are symmetrically disposed in a vertical direction[[, has]] and each have a decreasing thickness 

Claim 27 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 23, wherein the upper member has a first slope surface upwardly sloping 
wherein the lower member has a second slope surface downwardly sloping [[outwards]] on an upper surface of [[an end]] the second portion of the 
wherein the support unit has a first slope support surface corresponding to the first slope surface and a second slope support surface corresponding to the second slope surface.

Claim 28 has been amended as follows:
 (Currently Amended) The expandable lumbar cage according to claim 23, wherein the support unit has an insertion hole into which the adjustment instrument is configured to be inserted, and the insertion hole is coaxial with the screw coupling hole.

Claim 29 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 23, wherein the support connection unit comprises:
a connection axis [[coupled to]] extending through the support unit;
a first support link having [[one]] a first side thereof pivotably coupled [[to]] about the connection axis to the support unit and [[an other]] a second side thereof pivotably coupled to the upper member; and
a second support link having [[one]] a first side thereof pivotably coupled [[to]] about the connection axis to the support unit and [[an other]] a second side thereof pivotably coupled to the lower member.

Claim 30 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 21, wherein the upper member has a rectangular [[plan]] shape[[,]] and [[has an]] a downwardly sloping upper surface 

Claim 31 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 30, wherein the lower member has a rectangular [[plan]] shape corresponding to the [[plan]] shape of the upper member[[,]] and [[has a]] an upwardly sloping lower surface 

Claim 32 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 22, wherein the coronal adjustment unit further comprises:
a movement member having a tubular shape and having a screw thread on an inner peripheral surface thereof into which the slope adjustment screw is screw-coupled, wherein the movement member moves with the rotation of the slope adjustment screw; and
a slope adjustment unit having [[one]] a first side thereof connected to the movement member, and [[an other]] a second side thereof connected to each of the upper member and the lower member, to raise or lower the [[one side]] second portion of the upper member and the lower member with the movement of the movement member.

Claim 33 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 32, wherein the slope adjustment unit comprises:
a pivot axis [[coupled to]] extending through the movement member;
an upper link having [[one]] a first side thereof pivotably coupled [[to]] about the pivot axis to the movement member and [[an other]] a second side thereof coupled to the 
a lower link having [[one]] a first side thereof pivotably coupled [[to]] about the pivot axis to the movement member and [[an other]] a second side thereof coupled to the 

Claim 35 has been amended as follows:
(Currently Amended) The expandable lumbar cage according to claim 32, wherein the height adjustment screw, into which the adjustment instrument is configured to be inserted, rotates by the rotation of the adjustment instrument and has a first adjustment hole having a polygonal cross-sectional shape, and
wherein the slope adjustment screw, into which the adjustment instrument is configured to be inserted, rotates by the rotation of the adjustment instrument and has a second adjustment hole having a same diameter and cross-sectional shape as the first adjustment hole.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an expandable lumbar cage, comprising an upper member; a lower member spaced apart below the upper member; a sagittal adjustment unit disposed between the upper member and the lower member 

McClintock et al. discloses an expandable spinal implant comprising an upper member spaced apart from a lower member, a proximal adjustment assembly engaged with the upper and lower members, and a distal adjustment assembly engaged with the upper and lower members, wherein the proximal and distal adjustment assemblies are independently movable to allow for adjustment of the upper and lower members in an expansion and contraction direction between a fully collapsed position, a fully expanded position, and a number of partially expanded directions therebetween, but McClintock et al. fails to disclose that the distal adjustment assembly comprises a threaded slope adjustment screw positioned lengthwise with respect to the upper and lower members and configured to rotate via rotation of an adjustment instrument, and a guide unit disposed between the upper and lower members and inclujding a seating unit in which an end of a screw of the proximal adjustment assembly and an end of a threaded slope adjustment screw are seated to guide both screws. Furthermore, there is no reasonable motivation to modify McClintock et al. to have the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775